  Date:                              Judge: VA\\-Vi->n Reporter:_
             Case 1:17-cr-00295-CMH Document 30 Filed 11/08/19 Page 1 of 1 PageID# 69   •         \
  Time:     ^ \           'to                                      Interpreter:               ^
                                                                   Language:_
  UNITED STATES OF AMERICA
                 vs.




P\V>^in'7^Vi
  Defendant's Name
                   V-W\ < , ■\-^ase Number
                                    \n^r
 \0\riz-A G-\\r^^-er-^
  Counsel for Defendant                 CJ           Counsel for Government
                                                                                   \
  Matter called for:
 ( )Motions              ( )Setting Trial Date      ^]^>^::^^ange ofPlea Hrg.     ( )Rule 35
 ( )Arraignment          ( )Appeal from USMC        ( )Sentencing                 ( )Rule 20 & Plea
 ( )Probation/Supervised Release Hrg.               ( )Pre-Indictment Plea        ( )Other:

  Defendant appeared:           person       ( )failed to appear
                         ^^ia^^ith counsel   ( )without counsel     ( )through counsel

  Filed in open court:
 ( )Criminal Information Js.,:^lea Agreement^;3^<jrStatement of Facts ( )Waiver ofIndictment
 ( )Discovery Order

  Arraignment & Plea:
 ( )WFA        ( )FA J>^G ( )PNG                     Trial by Jury:( )Demanded ( )Waived

           Days to file Motions with Argument on                                  @
  Defendant entered Plea of Guilty as to Count(s)                     \                     gp.rT\—
 Motion for Dismissal of Count(s)                                         ( )by U.S.( )by defl
 ( )Order entered in open court( )Order to follow
 Defendant directed to USPO for PSIJix^es ( )No
  Case continued to           \                      at      \ OOof^T^ for:( )Jury Trial
 ( )Bench Trial          ( )Pri-Guid^lines Sentencing     J^>c^fGuidelines Sentencing
 ( )Guidelines Policy Statement given      ( )Parties waive PSIR & Request Immediate Sentencing
 US' Rule 35 motion for reduction of sentence( )Granted( )Denied
 Sentence of            months heretofore imposed is reduced to a term of
 Defendant( )Admits( )Denies violation ofconditions of probation/supervised release
  Defiant is committed to the custody of the US Atty General to serve a term of                   Months




 Exhibits must be filed with the Clerk      days prior to trial.
 ( )Release Order Entered ( )Deft Remanded ( )Deft Released on Bond            Continued on Bond
 Bond set at $                     ( )Unsecured ( )Surety ( )Personal Recognizance

  Defendant is:( )In Custody ( )Summons Issued                  Bond ( )Warrant Issued ( )U'Appr
